Oo 2 NN DWN WH F&F WwW YH =

MB bwpO NM BH HPO NH WH NHN HN RK | | RF KF KS BeOS el
eo SN DH HH FF WY HO KH DCD OO fH HN HD A F&F WY HO KF S&S

 

Case 19-15333-mkn Doc 28-1 Entered 10/24/19 15:50:28 Page1of3

SHELLEY D. KROHN

E-mail: Shelley@TrusteeKrohn.com
510 South 8° Street

Las Vegas, Nevada 89101
Telephone: (702) 421-2210
Facsimile: (702) 366-1939

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
kk kk
In re: ) CASE NO. BK-S-19-15333-MKN
) CHAPTER 7
LAS VEGAS LAND PARTNERS, LLC )
)
) Date:
) Time:
)
Debtor. )
)
ORDER GRANTING APPLICATION TO EMPLOY JOHN W. MUIJE & ASSOCIATES AS
SPECIAL COUNSEL ON A CONTINGENT FEE BASIS UNDER 11 U.S.C. §327 (a)
This matter having come on for hearing at the date and time set

forth above and upon reading the Motion of Shelley D. Krohn, Trustee,
to employ the law firm of JOHN W. MUIJE & ASSOCIATES as Special
Counsel for the Estate pursuant to 11 U.S.C. §327 and §328; it

appearing to the Court that neither the attorney, nor the firm, hold

 
Oo oF YN ND WW BP WO HNO —

NO BW HN HN KH NO WHO NO NO S&S — 3 = 88 OE = S|
oo NY DO CH SFP WD NO KH DOD Oo DB NI HD AH F&F WH NH | OS

 

Case 19-15333-mkn Doc 28-1 Entered 10/24/19 15:50:28 Page 2 of 3

or represent an interest adverse to the Estate, that the attorney is
a disinterested party within the meaning of §101(14) of the
Bankruptcy Code and may represent the Estate under 11 U.S.C. §327,
and that the employment of special counsel is necessary and in the
best interests of the Estate and the creditors; the Court noting the
appearance of Shelley D. Krohn, trustee, and for good cause
appearing, it is hereby:

ORDERED that pursuant to §327 and §328 of the Bankruptcy Code,
the Trustee is authorized to employ the law firm of JOHN W. MUIJE &
ASSOCIATES as Special Counsel on a contingent fee basis in accordance
with the terms of the agreement set forth in the Motion and
Declaration in support for this Order. The payment of all fees and

costs are subject to further approval by this Court.

Respectfully submitted by:

 

SHELLEY D. KROHN, TRUSTEE

 
Case 19-15333-mkn Doc 28-1 Entered 10/24/19 15:50:28 Page 3of3

CERTIFICATION

In accordance with LR 9021, counsel submitting this document
certifies as follows (check one):

o co N DBD A FS W LN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

The court has waived the requirement set forth in LR 9021 (b) (1).

No party appeared at the hearing or filed an objection to the
motion.

I have delivered a copy of this proposed order to all counsel
who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated
below [list each party and whether the party has approved,
disapproved, or failed to respond to the document]:

Counsel appearing:

I certify that this is a case under Chapter 7 or 13, that I
have served a copy of this order with the motion pursuant to
LR 9014(g), and that no party has objected to the form or
content of the order

IT IS SO ORDERED.

+ + #

 
